Exhibit 10(d)

 

SECOND AMENDMENT TO COMMERCIAL CONTRACT - IMPROVED PROPERTY

 

This SECOND AMENDMENT TO COMMERCIAL CONTRACT - IMPROVED PROPERTY (this
“Amendment”) is made as of July 8, 2003 by and between Colinas Crossing, L.P.
(“Seller”) and Haggar Clothing Co. (“Buyer”).

 

R E C I T A L S:

 

A.                                   Seller and Buyer entered into that certain
Commercial Contract - Improved Property dated May 9, 2003, as amended by that
certain First Amendment to Commercial Contract - Improved Property dated June 3,
2003 (as amended, the “Contract”), pertaining to certain property commonly
referred to as Two Colinas Crossing (the “Property”).

 

B.                                     Seller and Buyer have agreed to modify
certain provisions of the Contract.

 

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

 

1.                                       Capitalized terms not otherwise defined
herein shall have the meaning assigned such terms in the Contract.

 

2.                                       The Inspection Period under the
Contract is hereby extended for all purposes through and until 7:00 p.m., CST,
Wednesday, July 9, 2003.  Without limiting the foregoing, Seller and Buyer agree
that Buyer shall have the right to terminate the Contract for any reason prior
to the expiration of the Inspection Period, as extended hereby.  If Buyer does
not terminate the Contract prior to the expiration of the Inspection Period, as
extended hereby, Buyer shall deposit the additional earnest money required by
Paragraph 5.A of the Contract with the title company on July 9, 2003.

 

3.                                       Except as expressly amended hereby, the
Contract remains unmodified and in full force and effect.

 

4.                                       This Amendment may be executed in any
number of counterparts with the same effect as if all parties hereto had signed
the same document.  All such counterparts shall be construed together and shall
constitute one instrument, but in making proof hereof it shall only be necessary
to produce one such counterpart.

 

 

COLINAS CROSSING, LP

 

 

 

By:

Steven A. Means Interests, Inc., general
partner

 

 

 

 

 

By:

 /s/ Steven A. Means

 

 

 

 

Steven A. Means, President

 

 

1

--------------------------------------------------------------------------------


 

 

HAGGAR CLOTHING CO.

 

 

 

 

 

 

 

 

 

By:

 /s/ Frank Bracken

 

 

 

Name:

 Frank Bracken

 

 

 

Title:

President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------